Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2020

                                      No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                              Appellant

                                                 v.

                               CITY OF SAN MARCOS, Texas,
                                        Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0958-CV-A
                          Honorable Jessica Crawford, Judge Presiding

                                         ORDER
        The panel assigned to hear oral argument in this appeal is familiar with the facts and
requests that the parties be prepared to address the application of sections 43.901 and 43.054 and
former section 43.028(b) of the Texas Local Government Code to these circumstances. In
addition to the arguments in the briefs, the panel is interested in the distinction, if any, between
the terms “consent” and “petition” as they are used in those statutes. The panel further requests
that the parties be prepared to discuss these statutes in light of the analysis in City of Murphy v.
City of Parker, 932 S.W.3d 479 (Tex. 1996) and City of Celina v. City of Pilot Point, No. 02-08-
00230-CV, 2009 WL 2750978 (Tex. App.—Fort Worth Aug. 31, 2009, pet. denied).
       Entered on this 28th day of February, 2020.


                                                             PER CURIAM
ATTESTED TO: _______________________________
                 Michael A. Cruz,
                 Clerk of Court